           Case 2:20-cv-00263-RSM-JRC Document 44 Filed 06/23/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10      ROBERT RUSSELL,
                                                            CASE NO. 2:20-cv-00263-RSM-JRC
11                             Plaintiff,
                                                            ORDER ADOPTING REPORT AND
12              v.                                          RECOMMENDATION
13      JOSEPH SAMEC, et al.,

14                             Defendants.

15          The Court, having reviewed the Report and Recommendation of Magistrate Judge J.

16   Richard Creatura, objections to the Report and Recommendation, if any, and the remaining

17   record, does hereby find and ORDER:

18          (1) The Court adopts the Report and Recommendation. The motion to vacate the entry of

19   default against defendant Bishop is granted. See Dkt. 32.

20          (2) A copy of this Order shall be sent to Judge Creatura and to defendant Bishop.

21

22

23

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
          Case 2:20-cv-00263-RSM-JRC Document 44 Filed 06/23/20 Page 2 of 2



 1        DATED this 23rd day of June, 2020.

 2

 3

 4

 5
                                               A
                                               RICARDO S. MARTINEZ
                                               CHIEF UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 2
